Per Curiam.
The costs due in the Supreme Court not having been paid, and no proper affidavit in forma pauperis having been filed, the writ of error must be dismissed. The court, however, has carefully examined the record, from which it appears that none of the assignments of error contain merit, and that the court below did not err in refusing a new trial. Thorpe v. State, 92 Ga. 470 (2) (17 S. E. 693); Summerour v. State, 172 Ga. 560 (158 S. E. 327); Holtzclaw v. Barrett, 177 Ga. 416 (170 S. E. 219);

Writ of error dismissed.


All the Justices concur.